﻿73.	 In the name of God, the Almighty, the Merciful and the Compassionate, allow me first, on behalf of the delegation of the Libyan Arab Jamahiriya, to express our condolences to our brothers in Yemen for the tragic death of their late leader, President Al-Hamdi, who was a victim of betrayal by the enemies of progress. At this time, when we present our condolences to the brotherly peoples of Yemen, we hope that this shedding of innocent blood will give those people an impetus forward for their own benefit and that of the Arab nation.
74.	Mr. President, allow me to express, on behalf of the delegation of the Socialist' People's Libyan Arab Jamahiriya, our pleasure on your election to preside over the thirty-second session of the United Nations General Assembly. Our pleasure is the result not only of our awareness of your personal ability and qualifications, which we are confident will be an important factor in the success of our deliberations, but also the result of the brotherly and strategic relations that bind our two friendly countries and our countries' leaders, who both struggle, side by side, within the framework of the non-aligned movement for the achievement of freedom, justice and international peace and security.
75.	It is also my pleasure, Mr. President, to express the appreciation of the delegation of the Socialist People's Libyan Arab Jamahiriya to your predecessor, Mr. Amerasinghe, the representative of Sri Lanka, for the services he rendered to the international community during the last session.
76.	We are also gratified to see the Secretary-General of the United Nations, Mr. Waldheim, continuing in his post and performing his responsibilities with the same high standards and indefatigable commitment to serving our Organization, which, we are sincerely confident, will be able to fulfil the hopes and aspirations of all peace-loving and freedom-loving peoples. We were also happy that the Secretary-General visited the Libyan Arab Jamahiriya on 23 August last. The visit provided a favourable opportunity for the exchange of views on particularly important issues, and
I should like to emphasize the support and co-operation of the Jamahiriya for his efforts in the interest of freedom and justice.
77.	The delegation of my country is extremely happy that two new States, namely, the Socialist Republic of Viet Nam and the Republic of Djibouti, have joined the international community. The admission of the Socialist Republic of Viet Nam to membership in the United Nations constitutes a victory for the forces of peace and justice—a victory for the peoples of the third world against the forces of terrorism and domination. The great people of Viet Nam have achieved the greatest victory in modern history against the largest imperialist Power. They have now again won a political victory over the very forces which tried, by illegitimate means, to obstruct their revolutionary progress. With a wealth of experience obtained over 30 years of struggle, the people of Viet Nam, in joining this international Organization, will constitute an effective force enhancing its efforts to ensure the interests of the peoples and to eliminate domination, manipulation and monopoly.
78.	The delegation of my country is also happy that the Republic of Djibouti, having joined the OAU and the League of Arab States, has joined the international community The independence of Djibouti and its admission to membership in the United Nations represents a victory for the African peoples against the forces of imperialistic domination and the liquidation of one of the bastions of colonialism on our great continent. We are confident that the presence among us of the Republic of Djibouti will enhance our efforts to fulfil the common hopes and aspirations of our peoples.
79.	The United Nations has devoted considerable efforts to the cause of peace and towards achieving freedom and prosperity for the peoples of the world. Yet, despite these efforts, tension continues to prevail in some parts of the world, and the forces of injustice, colonialism, Zionism and racism continue to perpetrate aggression and continue in their attempts at domination and manipulation in obstruction of the efforts of our Organization.
80.	The straggling peoples of Africa, to which we are proud to belong, have been able to achieve magnificent victories against the forces of colonial domination in recent years—in Angola, Mozambique, Guinea-Bissau, Sao Tome and Principe, and Djibouti. However, certain parts of the continent which are dear to us still suffer from the worst forms of racism and colonialist manipulation: namely, Zimbabwe, South Africa and Namibia. The racist regimes there, supported by imperialism and colonialism, persist in pursuing their inhuman policies, in total disrespect of the whole world. The peoples of those areas, however, supported by progressive forces in Africa and in the world, have been able to inflict severe blows on these racist regimes despite the fact that they are supported by the forces of colonialism and imperialism.
81.	The victories won by the peoples of Zimbabwe, South Africa and Namibia are also victories over colonialism and imperialism, which are the arch-enemies of the independence, freedom and aspirations of the peoples. The forces of evil and the imperialist supporters of racism were overwhelmed by the victories achieved by our peoples in Africa. Therefore they have resorted to subterfuge—instead of opposing the liberation movement, they go along with it, seeking to divert its course to serve their interests and the interests of their racist puppets. We wonder: since when has American and British colonialism been known to support the peoples' causes? Was it not Britain, aided by America, that created the regime of Ian Smith, the racist regime in South Africa and the Zionist regime in Palestine? These colonial Powers are the ones which supply the regimes of Vorster and Smith with weapons. These colonialist Powers also extend their political support of the racist regimes, illegitimately deploying a privilege which they have accorded themselves, namely, the privilege to veto the fulfilment of the aspirations and hopes of the peoples in those areas.
82.	As Africans, we are the peoples of the world most capable of appreciating peace, because we have struggled for many years, sacrificing millions of lives. We, more than others, value peace; this love of peace makes us more committed and resolute in the cause of freedom-genuine and indivisible freedom. The people of the Socialist People's Libyan Arab Jamahiriya, having fought for scores of years against Italian Fascist colonialism and imperialism, for the liquidation of foreign bases in our country and for the control .of foreign monopolies, have supported the peoples of Namibia, Zimbabwe and South Africa in their struggle for freedom. Our people has extended assistance and will continue to extend assistance to these peoples in the cause of the achievement of their freedom, which is also our freedom. The leader of our great First of September Revolution, Colonel Muammar Al-Qaddafi, explained our strategic policy regarding the cause of liberation on the African continent when he said: "We do not consider ourselves independent as long as other parts of our continent suffer colonialism and racism."
83.	The delegation of the Jamahiriya has described our country's position concerning the question of the people of Zimbabwe in recent days in the Security Council. We are in favour of any initiative aiming at the elimination of the racist regime of Smith. By this we mean that we completely support and endorse the struggle of the people of Zimbabwe, under the leadership of the Patriotic Front, to overthrow the racist regime. From past experience we have learned that the United Nations should be careful lest it be used as a means to obstruct the struggle of the people of Zimbabwe. 
84.	Some parts of our continent remain occupied. The continued occupation of the island of Mayotte, which is an indivisible part of the Comoro Islands, constitutes a violation of the sovereignty of a State Member of the United Nations and of the OAU.
85.	The situation on the African continent, including the struggle against racist regimes, cannot be separated from the situation in the Arab world and the struggle of the Palestinian and Arab peoples against the racist and aggressive regime in occupied Palestine and other occupied Arab territories. The racist regimes in occupied Palestine, in South Africa and in Zimbabwe are fundamentally interrelated. That interrelation was best described in the historic General Assembly resolution equating Zionism with racism and a form of racial discrimination.
86.	We in the Arab world, like those on the African continent, are involved in a struggle against inhuman racist regimes, representing a small alien white minority. These regimes were created by colonialism. The Smith regime and the racist regime in South Africa were created by the same colonialism as that which handed over Palestine to the racist minority now ruling it. The imperialism that supports the racist Zionists in occupied Palestine is the same imperialism as that which supports the racist regimes in southern Africa. As imperialism has tried to divert the course of revolution in Africa, it has tried to divert the course of revolution in occupied Palestine and the Arab nations.
87.	What is described as the Middle East question is in fact a question of racist colonialism, a colonialism that has uprooted the people of Palestine from their homeland, has occupied Arab territories and continues to perpetuate aggression against the Arab nation.
88.	We in the Arab world seek peace and we also cherish freedom. We believe that peace cannot be attained unless the nature of the racist regime in occupied Palestine is radically changed. The Arab nation as a whole, and the people of Palestine in particular are the victims of the imperialist Zionist aggression. There is an aggressor and there is a victim. If we seek a genuine peace, then it must be realized that no solution can be reached unless the aggression is eliminated and the victim is assisted.
89.	Therefore, it is absurd that the imperialist forces should be attempting to trample on the rights of the people of. Palestine and to undermine their resistance and their national aspirations.
90.	I have stated that the Arab nation seeks peace. But what is peace? It is not the kind of peace that imperialist forces seek to impose on the Arab nation and on the people of Palestine. It is not the peace of the imperialist Powers which are seeking to pose as arbitrators. How can an aggressor be an arbitrator? How can the United States of America be an arbitrator? Israel is nothing but a fortress for colonialism, for world imperialism and for the United States of -America. The organic interrelationship between the masters and their agents is deep-rooted. Without American aid and its support of the Zionist aggressors, the situation in the area would never have reached such a degree of deterioration.
91.	It is rather strange, but not surprising, that colonialists should suffer from a lack of logic. Thus we note that the United States of America denounces the establishment of settlements; but who provides Israel with the financial means to establish those settlements? And who provides Israel with arms to impose those settlements by force? Regrettably this is the nature of imperialism and of aggressors. The situation poses a threat to peace in the territory. I repeat, without American imperialist support, the Zionist enemy would not have been able to flout the Charter of the United Nations and Its resolutions and disregard human rights and values.
92.	The desperate colonial attempts to divert the course of the Arab revolution by bestowing legitimacy on the occupier will definitely not succeed in the long run, and if they do succeed in dividing the Arab nation and obstructing its unity and solidarity, such success will only be temporary. The Arab nation is a creative force which is capable of overcoming setbacks and of achieving victories. Those who know the history of our nation will not find it difficult to understand the present circumstances in the area and what the future of the area will be.
93.	Two days ago the terrorist Dayan saw fit to threaten even the United Nations. Sometimes we find him speaking in the name of the United States, saying that that country will oppose any move to change the Security Council resolution. He spoke very distinctly in the name of the United States about the legitimacy of the settlements that have been created in defiance of the United Nations. I would ask that intransigent representative of the terrorist State, the representative of Menachem Begin, that great terrorist well known in Deir Yasin: what was the fate that befell Hitler? What was the fate of nazism? What was the fate of Italian fascism?
94.	We in the Arab nations went through the experience of colonialism long ago, at the time of the so-called Crusades. There can never be peace unless the nature of racist Zionism, of which its representative boasts, is changed.
95.	These assertions we make carry no implication that we are opposed to peace. No one is more in favour of peace than we are. But the peace that we seek is a genuine peace; not a peace based on the endorsement of injustice and the legitimization of aggression.
96.	We need a humanitarian peace based on the supremacy of law over aggression. We want a genuine peace not based on racial supremacy or the legitimization of aggression.
97.	We do not have to look far to see the racist nature of the Zionist regime. We have recently seen the expulsion of many American blacks of the Jewish faith from Israel, which is a further proof of what we say and reminds us of the past. Peace can only be attained by allowing the people of Palestine to fulfil their aspirations for freedom in their homeland and by restoring to them their right to return to their homeland and that same right to self-determination which is enjoyed by other nations of the world. Human rights cannot be sacred in some parts of the world and ignored in other parts. No State, whether Arab or non- Arab, has the right to proclaim itself a guardian of the Palestinian people or its revolution.
98.	In their efforts to divide the Arab nation, the imperialists refer to some Arab States as rejectionist and to others as non-rejectionist and moderate. But what is it that is being rejected? In our opinion, the Arab peoples are all in agreement on rejecting efforts to dictate the terms of surrender to them and to perpetuate the effects of aggression. There are no differences between the States of the Arab nation with regard to this point. We all reject the dictation of the terms of peace. It is the Zionist enemy that rejects the decisions of the United Nations and of other international organizations. It is the Zionists who reject all efforts aimed at achieving a genuine peace. The racist- Zionist regime has best expressed its aggressive nature and its racist practices by proclaiming the occupied Arab territories as "liberated lands". The Zionists continue to establish racist settlements in occupied Arab territories. It is not I alone who say this; this was said by the representative of the terrorist gang when he spoke here two days ago. Israel's racist policies are based on continued expansion and aggression against the Arab nations and against the Palestinian people. Its efforts to achieve the objective of zionism-namely, of establishing a Zionist entity encompassing the entire area between the Nile and the Euphrates-is becoming more obvious every day. Up to now there has been no official map for what is called the State of Israel, as there is for every other State in the world. The map of Israel, according to the expansionist plans of international zionism that were endorsed several decades ago, extends from the Nile to the Euphrates.
99.	The lesson learned from the struggle of peoples has proved the truth of the views of the late leader, Gamal Abdel Nasser, namely, that what was taken by force can only be restored by force. We in the Arab world hate war more than do any other peoples, but when war is in the cause of liberation and in the cause of human dignity, it is legitimate. The Holy Koran says: "Warfare is incumbent upon you, yet it is hateful to you." The solution of the so-called Middle East problem cannot be reached by communiqués and conferences. It can only be attained by the restoration of what has been usurped, by preventing the usurper from continuing in his criminal acts, by enforcing justice, by recognizing rights and by opposing aggression. Such a solution lies in the solidarity and unity of the Arab nation, for in the final analysis that nation is on the side of justice.
100.	The events that have taken place in New York in recent days in connexion with what has been called a solution are somewhat comical when evaluated in terms of the actual state of affairs regarding such a solution. The Soviet-American statement issued on 1 October 1977, which some considered contained positive elements, mentioned for the first time the legitimate rights of the Palestinian people. But the ink had hardly dried on that document when an American communiqué was issued stating that the words "national rights" had not been mentioned because that would imply the right to self- determination and statehood. Mention of that was deliberately omitted because the Americans do not endorse the right of the Palestinian people to self-determination. Then came the American-Israeli statement of 5 October 1977, which cancelled and completely nullified the intention and meaning of the Soviet-American statement. That was after the statement by President Carter himself in which the solidarity and the alliance of the United States with the enemy was revealed. It also became perfectly clear that America could under no circumstances act as an intermediary and that America and Israel were one party in a colonialist campaign against the Arab nation and the Palestinian people. The events of the last few days in New York have revealed the bitter truth and illustrated the Zionist domination even of the American people itself. This great people is suffering from zionism just as we suffer from Zionism in our part of the world. That reminds us of the remarks of a loyal diplomat representing his country in Cairo—I think his name was Ness—who said that the-bonds linking Washington and Tel Aviv were stronger than those between Washington and Hawaii or Alaska. Time magazine has mentioned that every Israeli obtains $600 from the United States of America annually. Is that the logic of those who wish to be mediators? The journalist Joseph Hartsch referred to these vested interests in an article published in the Christian Science Monitor in its issue of 6 October 1977, saying that:
"Mr. Carter intervened with the utmost reluctance. Only two years ago President Gerald Ford and his Secretary of State Henry Kissinger decided that it was necessary to use American leverage on Israel. They delayed the delivery of some American weapons to Israel. The Israeli lobby in Washington obtained the signatures of 76 senators to a letter calling on the President 'to be responsive to Israel's urgent military and economic needs'. The Israeli's got what they wanted.
"Mr. Carter has picked up the challenge which Prime Minister Begin offered by his annexation policy. The question is posed whether the State of Israel can control more votes in the Senate of the United States than can the President of the United States. The Israeli lobby is the most powerful possessed by any foreign Government in Washington; even Mr. Carter cannot be sure that he actually can swing more votes in the Senate than can Mr. Begin."
That is what was reported by an eyewitness.
101.	It is absurd and regrettable that freedom fighters in Palestine and in Africa should be branded terrorists. This poses the question, Who are the terrorists: are they the freedom fighters or those who perpetrate acts of aggression against peace-loving peoples? According to the logic of imperialism, the terrorists are the freedom fighters, those who support the cause of freedom and humanity. It is important to differentiate between terrorism and fighting for freedom. The Socialist People's Libyan Arab Jamahiriya, inspired by the Islamic religion, which is the faith of our people and whose provisions are strictly observed, is opposed to terrorism. It condemns the hijacking of aircraft, the taking of hostages and the killing of innocent people. As the Holy Koran says:
"On that account: We ordained For the Children of Israel That if any one slew A person-unless it be For murder or for spreading Mischief in the land- It would be as if He slew the whole people: And if any one saved a life. It would be as if he saved the life of the whole people." 
102.	The revolutionary forces of the world, which support the just causes of peoples and the cause of human rights violations, have been the target of a hostile campaign waged by the colonialist-imperialist Powers to slander them by calling them terrorists. Yet, what the colonialists say will not deceive anyone because everyone knows the facts and everyone knows who the terrorists are. Everyone knows that they are the international terrorists who dominate other peoples, monopolize other peoples' resources and commit acts of military aggression against them. Was not the killing of millions of persons in Viet Nam an act of terrorism? And is not the killing of the people of Palestine and of the peoples of Zimbabwe and South Africa also terrorism? What offences have the peoples of Viet Nam, Palestine and Africa committed? Of course, what happened was not the fault of the great American people, which was forced into involvement in a terrorist, imperialist war in support of Menachem Begin, the terrorist of Deir Yasin. Nor was it the fault of the tens of thousands of innocent American individuals who were killed in a war which served only colonialist and imperialist interests.
103.	In considering this question the United Nations should define the term "terrorism1'. Terrorism is an act perpetrated by major colonialist Powers with a view to imposing their political terms and solutions while refusing to engage in a dialogue with smaller States.
104.	I should like to assure the Assembly that the Socialist People's Libyan Arab Jamahiriya will persevere in its Islamic and humanitarian policies in opposition to terrorism and to the murder of innocent persons. It will continue to support the just causes of struggling peoples. Our objective is to contribute to the elimination of the forces of evil, injustice, Zionism and racism, to the attainment of prosperity and justice and to the protection of human dignity.
105.	Tension is widespread in many other parts of the world. Some issues have been taken up by the United Nations while others have been forced upon it. As a Mediterranean State we cannot be isolated from events in that area. Together with other peoples in the area, my country is contributing to the efforts to rid the area of the dangers of war and international conflicts. That can be achieved only by the elimination of foreign bases aid naval fleets which pose a direct threat to the freedom and security of the peoples of the area. As long as such bases and naval fleets remain in the area, the Mediterranean cannot become a sea of peace and harmony.
106.	In discussing the situation in the Mediterranean, one cannot but refer to an important issue, namely, the Cyprus question. The situation in Cyprus is one of the causes for our concern. We support the efforts of the United Nations to solve this problem. The solution should, in our view, be based on an agreement between the Greek and Turkish communities reconciling them both within the framework of the unity, sovereignty and non-alignment of Cyprus. The withdrawal of British colonialist bases from Cyprus would be one factor contributing to the solution of this question, for those bases pose a threat not only to the independence of Cyprus but also to that of the neighbouring peoples.
107.	The situation in Korea continues to pose a threat to international peace and security. The presence of foreign forces there impedes the unification of its two parts. The presence of those forces under the United Nations flag is in itself a violation of the basic principles of the United Nations Charter and the principle of non-interference in the internal affairs of States. The presence of those forces has undermined the efforts of the Korean people to reunify their country and has weakened the prestige and role of the United Nations whose name and flag have been used in the perpetration of aggression against the struggling people of Korea.
108.	The time has come to put an end to this flagrant violation of the United Nations Charter and to the abuse of the Organization to achieve the objectives of certain Powers in their attempts to widen their spheres of interest. No longer should the international Organization, whose sole raison d'etre is to achieve peace and prosperity, be used as a tool of division and aggression.
109.	Strongly committed to the principles of unity, the people of the Socialist People's Libyan Arab Jamahiriya fully support the legitimate struggle of the Korean people for the restoration of national unity and for the elimination of the artificial division imposed on them by force for over a quarter of a century.
110.	It is the view of my delegation that the first and imperatively important step to be taken in this direction is the immediate withdrawal of all foreign forces stationed in South Korea, since those forces constitute, in our opinion, the main obstacle in the path of a settlement.
111.	The issues taken up by our Organization are, without a doubt, important and serious. Their solution requires the concerted efforts of its peace-loving Member States and the necessary impetus in the Organization to enable it to achieve solutions to these issues. .No one can deny the significance of the efforts made by the United Nations, nor, on the other hand, can anyone ignore the difficulties faced by the United Nations. The most important of these difficulties is inequality of Member States within the Organization, which is contrary to the spirit of the Charter. The time has come for the Charter of the United Nations to be reviewed with a view to guaranteeing equality for all States regardless, of their populations and military and economic might. The Libyan Arab Jamahiriya has raised this question in the OAU, in the Islamic Conference, and in Conferences of Heads of State or Government of Non- Aligned Countries. All those conferences have adopted unanimous resolutions requesting a re-examination of the United Nations Charter with a view to achieving equality among Member States. Equality cannot be attained as long as a very small number of States, a handful, enjoy the right to veto the decisions of the majority of the members of the international community, a right which has been abused in obstructing the cause of freedom for peoples. There is no justification for the existence of this baseless right. A small number of States bestowed it upon themselves against the will of the majority of the peoples of the world. The situation today is very different, and the will of the overwhelming majority of States can no longer be ignored.
112.	The commitment of the small States to peace is no less than that of the so-called big Powers. The use of the veto obstructs the efforts of the international Organization.
113.	We in the Libyan Arab Jamahiriya believe in the role of the United Nations and support it fully. The United
Nations role in the preservation of peace is the hope of the peoples and the guardian of smaller States. If every State, especially the big Powers, can work in isolation without the United Nations, then what is the use of the United Nations? There are some countries, Members of this Organization, which take unilateral action and apply the law of the jungle, and think they can dictate their own terms and solve their problems by the use of force, as has been happening in many parts of the world, and which happened in Jamahiriya lately; for how long can we permit those big Powers to work in isolation outside the United Nations, or to use mercenaries to invade the countries of peoples and destroy their independence? The use of mercenaries is a practice that warrants our attention and consideration. What happened in the sister Republic of Benin a few months ago is alerting small States to the seriousness of this matter. The independence of smaller countries is threatened as a result of this neo-colonialist practice. The United Nations should investigate and put an end to this practice.
114.	Adherence to United Nations objectives and principles and compliance with its resolutions are now more important than ever before. It is imperative that the United Nations should exercise deterrent measures and enforce the penalties provided for in the Charter against whoever violates the Charter, follows the law of the jungle, and disregards the resolutions of this Organization. As long as there is the right of veto, and as long as there are some countries which are trying to impose their will on this Organization, we can do nothing about it.
115.	Mr. President, the non-aligned movement, whose foundations your country, under the leadership of President Tito, helped to establish, is playing an important role in international affairs. The Libyan Arab Jamahiriya, which is proud to be playing an active role as a member of this movement, reaffirms its adherence to the policies of non-alignment. The delegation of the Libyan Arab Jamahiriya takes this occasion to express its support of this movement and of its role in the preservation of international peace and security. We are opposed to military alliances, armed camps and blocs. Our country has freed its economy and liberated its territory from foreign colonialist bases and has joined this group in order to participate, within its framework, in the elimination of spheres of influence and domination, and in order to uphold the right of nations to liberate their homelands. The presence of foreign bases in the territories of small nations poses a threat, not only to their own independence, but also to the independence of neighbouring countries and to international security. We welcome any co-operation on the basis of equality. We oppose interference in the internal affairs of States and do not allow others to interfere in our own affairs. We are willing to co-operate with any State along the lines of these independent, non-aligned policies. We reject any terms dictated by any Power. In spite of the small size of our country and its limited resources, we are staunch in our principles and strong in the support we get from peace-loving peoples. We do not wish to align ourselves with any side, and we deal with States irrespective of their military or economic power or their size, but rather on the basis of their respect for the sovereignty of other States and of their support for just causes.
116.	The Socialist People's Libyan Arab Jamahiriya believes that regional organizations such as the OAU, the League of Arab States and the Islamic Conference, play a significant role in supporting United Nations efforts for peace and freedom. Experience has shown, in recent years, that these organizations have played a significant role in the support of the work of our Organization, both in the context of their contributions within the United Nations, and in the context of the meetings they have held in their respective regions. My country had the honour to host the Eighth Islamic Conference of Foreign Ministers from 27 Jurcad A1 Awal to 3 Jumad Al-Thani 1397H, corresponding to 16 to 22 May 1977.
117.	At that Conference the Foreign Ministers dealt with important matters having far-reaching implications at the regional and international levels, and they adopted important resolutions and recommendations concerning those matters. One of the topics of discussion was apartheid. The Foreign Ministers reaffirmed the commitment of the Islamic States to the struggle against racist practices in South Africa, Namibia, Zimbabwe and occupied Palestine. They stressed the need for the elimination of those abhorrent practices, which seek to humiliate man on the grounds of colour, creed, race and religion. The Ministers also discussed the situation in the Middle East, noting with regret that the Zionist entity continued to follow a policy of aggression in the form of occupation, expansion, annexation and the mistreatment of the Arab population in the occupied territories. The Conference expressed its deep concern in regard to the dangerous situation resulting from the continued Zionist violations of the United Nations Charter, the principles and provisions of international law and the Universal Declaration of Human Rights. The Conference pointed out that this situation would lead the world to the brink of new armed hostilities.
118.	The Conference paid a tribute to the struggle of the Arab people of Palestine and of the other occupied Arab territories, and reaffirmed its support for their legitimate struggle to liberate the occupied territories and to end the Zionist occupation, restoring their inalienable national rights and protecting the Islamic, Arab and spiritual status of Jerusalem. The Conference emphasized that the Palestine question is the crux of the Middle East problem and that a just and durable peace can be attained only by the complete and unconditional withdrawal of Zionists from all occupied Arab territories and the restoration to the people of Palestine of their right to self-determination, and by the creation of an independent State in Palestine.
119.	The Conference reiterated its pledged to support fully the struggle of the people of South Africa and the liberation movements in southern Africa, and to continue the provision of moral and material assistance to those movements to enable them to persevere in their struggle for freedom and independence.
120.	In the economic field, the Conference urged the developed States to take a positive attitude on international economic co-operation, emphasizing the importance of the implementation of decisions related to the Integrated Programme on Commodities and the commitment of the developing countries to the establishment of a common fund at the earliest time possible. The final communiqué was circulated as document.
121.	As a third-world developing country, the Socialist People's Libyan Arab Jamahiriya will work with other delegations, directly or through collective arrangements, in resolving third-world issues. On that basis and in the cause of third world solidarity and mutual co-operation, the Libyan Arab Jamahiriya and the Islamic Conference have helped the Government and the people of the Philippines to resolve a domestic problem that had caused the death of many innocent people. As a result of the Tripoli Agreement, peace has been restored to the southern Philippines for the first time in many years. We are confident that the response and positive attitude demonstrated by the parties concerned, and particularly the Philippine Government, will encourage the Islamic Conference to continue its work in resolving this issue, with the aim not of interfering in the internal affairs of another State but rather of promoting solidarity among the third world peoples, of which the peoples of the members of' the Islamic Conference and the Philippines are a part. The Islamic Conference also participates in reducing tensions in whatever part of the world they may arise.
122.	Humanity cannot enjoy lasting peace so long as a terrible arms race continues both quantitatively and qualitatively. Despite numerous endeavours since the end of the Second World War, during which the world witnessed the worst horrors and pains inflicted on nations by war, the world still witnesses an increase in the production of destructive weaponry and in their sophisticated use. The race for the acquisition of such weapons is tremendous, and the budgets of many States have been exhausted for that purpose. The arms industry not only has absorbed funds that are supposed to be spent on food, education and medical treatment, but has also diverted the ingenuity of mankind and moved it as if spellbound towards the course of taking the shortest and quickest route to the pollution of the environment and the contamination of even what is left for human life.
123.	While almost $400 billion have been spent on the production and purchase of weapons, over half a billion human beings are the victims of hunger and malnutrition and threatened by starvation, about half of the world's children of school age are without education, and half of the world's population have no medical treatment or care.
124.	This proves the seriousness of the situation and calls for speedy and effective international measures to end this terrible arms race, and for the allocation of funds to the welfare of man.
125.	The non-aligned States have realized the seriousness of the situation, and at the Fifth Conference of Heads of State or Government held in Colombo in 1976 they called for a special session of the General Assembly to consider this serious matter. At its thirty-first session the General Assembly endorsed that recommendation. We wish the special session to be held next year every success. We hope that the representatives of the peoples of the world will agree on a declaration on the dangers of weapons that embodies specific principles prohibiting the production and use of arms, and on a programme of action to ensure the implementation of the principles and effective measures provided for in the declaration. That programme of action should envision a time framework that takes into account the dangerous realities of the situation and the fact that no time can be lost.
126.	The delegation of the Libyan Arab Jamahiriya will make every effort to contribute to the success of this session and to promote the role of the United Nations in the field of disarmament so that it can fulfil its responsibilities in the cause of international peace and security.
127.	The production by certain States of destructive weapons does not serve the cause of international peace and security. It was announced recently that the United States has produced the neutron bomb The United Nations should make every effort to dissuade the United States from continuing the production of this destructive weapon and to prohibit its production and proliferation.
128.	The period after the Second World War has witnessed an important development in international economic relations, namely, the emergence of multilateral economic co-operation. Experience over the last three decades has shown the potential of such co-operation in relation to the promotion of economic and social progress for all people as a primary step towards international peace and security.
129.	Thus, it can be rightly said that the sixth and seventh special sessions of the General Assembly represented a turning point in the history of international economic relations and of the Organization.
130.	At these sessions a set of measures was recommended with a view to restructuring international economic relations, eliminating the injustice to which many human sectors have been subjected, correcting the imbalance in various sectors of the United Nations system and establishing a new system that would be more responsive to the provisions of the Declaration and Programme of Action on the Establishment of a New International Economic Order and of the Charter of Economic Rights and Duties of States, which set the foundations for the new international economic order.
131.	The spirit of co-operation which prevailed at the discussions of the seventh special session represented significant progress towards international economic cooperation. My delegation had hoped that a similar spirit would prevail in the discussions of the Conference on International 'Economic Co-operation, the so-called North- South dialogue. Yet the outcome of the Paris Conference was disappointing as far as the developing countries were concerned: the Conference was unable to tackle the major issues. The question of protecting the purchasing power of the products and exports of the developing countries, the question of debts and the question of the transfer of technology are all basic matters on which a lack of agreement has impeded the establishment of a new international economic order.
132.	We do not expect that the new international economic order can be established overnight. Yet it is regrettable that the consultations and discussions regarding the principal foundations of this order are not going forward at an appropriate pace. Sometimes we even witness a change in the position of some States, which poses a threat to the principle of international economic cooperation. It is important that serious efforts should continue so as to achieve the objectives envisaged in General Assembly resolutions; otherwise, the results will be detrimental—and not only to the peoples of the developing countries.
133.	The proposal of the Secretary-General concerning the establishment of an international energy institute is worthy of consideration. Yet we should not treat energy independently of other questions pertaining to raw materials, development and finance; for all these questions form together the foundations of the new international economic order, and none of them can be treated separately from the others in the interest of a specific group of States. The Secretary-General's proposal requires an international study so that we can determine the best means to achieve its objectives.
134.	The achievement of international peace and security depends on the attainment of economic equity and the prevention of manipulation and monopoly. The peace to which the world aspires cannot be reached as long as part of the world is becoming poorer day after day while the other part is growing rich at the expense of the poor. The achievement of economic equity and prosperity is the responsibility of all peoples and not only those of the third world. This includes the Organization of Petroleum Exporting Countries, whose members exercise their legitimate rights over their own natural resources. World inflation is not caused by the exploitation by the peoples of the third world of their own natural resources for their own benefit, but rather by foreign monopolies and by the capitalist system itself.
135.	The responsibility for the achievement of world economic prosperity should be borne by all, and particularly by the capitalist industrial nations, which should give up some of the privileges they enjoy and should participate with other nations in attaining international economic prosperity. These nations should assist the poor countries of the third world, whose natural resources they regrettably continue to exploit.
136.	The nations of the third world have realized the importance of co-operation within their own ranks. Perhaps Arab-African co-operation represents the comer-stone of this new development policy. The Arab nation and Africa constitute one historical, geographical, political and social region. They are bound by a common destiny and common hopes. On this basis, therefore, Arab-African co-operation has become a reality: a political reality in the joint struggle against racism in Africa and in the Arab nation; an economic reality in the bilateral and multilateral context. The Cairo Declaration represents an important, historic turning-point in the history of Africa and of the Arab nation-indeed, in the history of all mankind. I must also take this opportunity to refer to the Arab- European dialogue, which has begun to make positive progress in the common interest of the peoples of Europe and of the Arab nation. We attach great importance to this kind of co-operation between those two groups.
137.	The proposal of my delegation at the thirtieth session of the General Assembly regarding the mines planted in some countries, including my own, by the belligerents in the Second World War, has raised many important facts in relation to the adverse effects of the material remnants of war, particularly that may have harmful and lasting effects on people and on the animal population, create a danger to the environment and disrupt the economic and social development of many developing countries.
138.	The report of the Secretary-General prepared in accordance with General Assembly resolution 3435 of 9 December 1975 and resolution 111 of 16 December 1976 contains important facts stressing the danger of the material remnants of war, particularly mines, on the international community and the need for measures to solve this problem and to prevent its recurrence in the future. In chapter II, the report deals with the dangers of remnants of war for the environment, human beings, animals and marine life and describes how the presence of this debris has impeded certain essential activities in a number of countries, particularly in the area of the exploration for and the utilization of mineral resources and the implementation of agricultural development plans.
139.	The responses of States to the questionnaire on this problem sent out by the Secretary-General clearly indicate that this problem is not the problem of one specific country, as some have insisted, but a problem faced by many countries; hence, the recommendation made in the report of the Executive Director of UNEP that the States responsible for the existence of material remnants of war should make available to the affected countries, through bilateral or collective arrangements, all information that might be of use in the treatment of the problem. He also pointed to the necessity of providing technical assistance, through UNEP, to the affected countries in order to assist them in the preparation of programmes for the removal of the mines and in making further studies of the problem.
140.	While we welcome the report prepared by the Secretary-General pursuance of General Assembly resolution 3435, we feel there is an urgent need for an intergovernmental conference to consider the various aspects of this problem and to reach specific conclusions with regard to its solution. Therefore, my delegation requests the Executive Director of UNEP to continue consultations with various States on the possibility of convening such a conference.
141.	Our commitment to human rights stems from our religion, which provides that all peoples should enjoy prosperity and well-being on an equal footing, and that they all have equal rights and duties, because man is the supreme creation of God. As the Holy Koran says:
"We have honoured the sons Of Adam; provided them with transport on land and sea: Given them for sustenance things Good and pure: and conferred on them special favours. Above a great part of our Creation."
142.	Our commitment to political and social human rights stems also from our commitment to the principles of the United Nations, as well as from our deep faith in the principles of our Sharia, the sublime law of Islam, which provides a firm basis for the various freedoms. To those rights we direct our careful attention because they are the primary preoccupation of the present age. Consequently, we deplore any infringement of them, particularly imprisonment without trial, suppression of free speech, and torture in all its forms. As the Prophet of Islam-peace be upon him! -said: "Allah will torture in the hereafter those who torture others in this world."
143.	Our interest in human rights extends to a concern for a sector of the population which, because of mental or physical disability, is unable to provide for itself, either socially or individually. I refer to the disabled.
144.	The delegation of the Libyan Arab Jamahiriya welcomes the attention attracted by the proposal which it put forward during the last session and which bore fruit in resolution 31/123 of 16 December 1976, in which the General Assembly proclaimed 1981 International Year for Disabled Persons. That proves the importance of this humanitarian question.
145.	The question of human rights is a moral issue that is indivisible. It is unacceptable that mankind can have rights in one country and no rights in another. We in the Libyan Arab Jamahiriya were therefore very pleased by the initiative taken by the President of the United States, Mr. Carter, on the question of human rights, because it was in complete agreement with fundamental humanitarian and Islamic principles. Later, however, we realized that the purpose of the President's initiative in regard to human rights was solely political, for after he had stated his support for human rights everywhere, it became apparent that he was making exceptions in the case of certain areas that are bound to the United States by strategic ties. Human rights in Palestine, Zimbabwe and Namibia are no different from those in any other place-in Europe, the United States or elsewhere—unless the imperialists consider that African and Arab human beings are subhuman. That is something totally different.
146.	The delegation of the Socialist People's Libyan Arab Jamahiriya reaffirms its adherence to the spirit and objectives of the Charter of the United Nations and its commitment to contribute to the elimination of tensions, the preservation of peace and the achievement of liberty. We are confident that this session will represent another step towards that end. We shall participate with all delegations in the cause of achieving success, with God's help, in the service of all humanity and in the cause of achieving peace, prosperity, justice, freedom, dignity, and the elimination of Zionism, racism and colonialism.
147.	May God bless our endeavours, in the interest of all humanity.
 


